Dear Mr. Stephens:
This office is in receipt of your request for an opinion of this office regarding whether apartments owned by a non-profit corporation, the Mansfield Elderly Housing Association, should be exempt from taxation.
Please be advised that this office has previously opined that an apartment complex owned by a non-profit corporation for the poor, handicapped, and elderly is exempt from ad valorem taxation if a determination is made by the assessor that the constitutional requirements (La. Const. Art. VII, Sec. 21) have been met. Atty. Gen. Op. Nos. 96-11 and 93-488.
Of course, the determination as to whether a particular taxpayer is exempt is beyond the purview of this office, as that determination is a factual determination which is the responsibility of the various tax assessors, subject to review by the Louisiana Tax Commission, and ultimately the courts. La. Const. Art. VII, Sec. 18; R.S. 47:1952.
In order to assist you in making this determination, I am enclosing a copy of Atty. Gen. Op. 93-488. You may also wish to discuss this matter with the Tax Commission, pursuant to the Commission's authority in accordance with La. Const. Art. VII, Sec. 18(E). By copy hereof to the Commission, I am notifying the Commission of our advice in this regard.
Please do not hesitate to contact us if we can be of assistance in other areas of the law.
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: ___________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:jv
cc: Louisiana Tax Commission
Attn: Ann Laurence
DATE RECEIVED: 3/27/96 DATE RELEASED:
JEANNE-MARIE ZERINGUE BARHAM, ASSISTANT ATTORNEY GENERAL